Reversing.
T.E. Neeley has recovered judgment against the Prestonsburg Water Company, a corporation, for damages *Page 248 
in the sum of $800 for the destruction of his residence by fire which he alleged resulted from the failure of the water company to comply with the provisions of the franchise under which it was operating its water plant in the city of Prestonsburg, and the water company is appealing.
Buildings of William Dingus and other persons in the vicinity were destroyed by fire at the same time. The pleadings, evidence, instructions, etc., are in all material respects the same as in the case of Prestonsburg Water Company v. William Dingus, 271 Ky. 240, 111 S.W.2d 661, this day decided. The cases were heard together below, the appeals have been considered together, and, on the authority of the opinion in the Dingus Case and for the reasons therein assigned, the judgment is reversed for proceedings consistent with this opinion.
Whole court sitting.